           Case 1:21-cr-00184-DAD-BAM Document 34 Filed 08/26/21 Page 1 of 2


1    RICHARD M. OBERTO
     ATTORNEY AT LAW
2    State Bar no. 247285
     516 W. Shaw Ave. Ste 200
3    Fresno, California 93704
     Telephone: (559) 221-2557
4
     Attorney for Defendant,
5    Holly White
6                           IN THE UNITED STATES DISTRICT COURT
7                         FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                            No. 1:21-cr-00184-DAD-BAM
10                       Plaintiff,                       WAIVER OF PERSONAL
                                                          PRESENCE BY THE DEFENDANT
11          vs.                                           HOLLY WHITE PURSUANT TO
                                                          FEDERAL RULES OF CRIMINAL
12   DARYOL RICHMOND, TELVIN BREAUX,                      PROCEDURE, RULE 43(b)(3);
     and HOLLY WHITE,                                     ORDER
13
                         Defendants.
14
15 TO THE ABOVE ENTITLED COURT AND ALL PARTIES OF RECORD:
16          The defendant HOLLY WHITE (“Ms. White”) has been advised of her right to be
17 personally present at all stages of the court proceedings in the above entitled action against her.
18 Ms. White hereby waives her right to be present for proceedings that involve only a conference
19 or a hearing on a question of law pursuant to Federal Rules of Criminal Procedure, Rule 43,
20 subdivision (b)(3).
21          Pursuant to this waiver, Ms. White requests that the court allow her interests to be
22 represented by the presence of her attorney, Richard M. Oberto, and she agrees that her interests
23 shall be represented the same as if she were personally present. Ms. White agrees notice to her
24 attorney that her personal presence is required for a proceeding at a specific time
25 ///
26 ///
27 ///
28 ///
           Case 1:21-cr-00184-DAD-BAM Document 34 Filed 08/26/21 Page 2 of 2


1    and place will be deemed notice to Ms. White of the requirement of her personal presence.

2
3    Dated: 8/21/2021                                    /s/ Holly White
                                                         Holly White
4                                                        Defendant
                                                         Original signature retained by
5                                                        attorney Richard M. Oberto
6
7    Dated: 8/25/2021                                     /s/ Richard M. Oberto
                                                         Richard M. Oberto
8                                                        Attorney for Defendant,
                                                         Holly White
9                                                        Original signature retained by
                                                         attorney Richard M. Oberto
10
11
12                                             ORDER
13          IT IS HEREBY ORDERED that the personal presence of the defendant HOLLY
14 WHITE is not required for proceedings that involve only a conference or a hearing on a question
15 of law pursuant to Federal Rules of Criminal Procedure, Rule 43(b)(3).
16 ______
   IT IS SO ORDERED.
17
18      Dated:    August 26, 2021                            /s/ Barbara   A. McAuliffe          _
                                                      UNITED STATES MAGISTRATE JUDGE
19 __
20
21
22
23
24
25
26
27

28

                           WAIVER OF DEFENDANT’S PERSONAL APPEARANCE; [PROPOSED] ORDER           2
